DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 02/24/2022. Claims 1-20 were canceled before. Claims 21-40 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
Applicant argues, page 8 of the remarks, “while each of these references disclose different types of memory devices, they do not disclose or suggest that such types of devices being coupled to a same memory channel as recited in the claim.”
The Examiner respectfully disagrees and submits that Helmick teaches coupling deterministic and non-deterministic memory devices on a same channel. DRAM-based DIMMs require read and write operations to be completed within a specified (“deterministic”) amount of time. For NV-DIMMs, standards have been developed that allow for “non-deterministic” read and write operations, para 0063 of Helmick. Connecting deterministic and non-deterministic memory devices on a same channel may limit the performance, para 0074. However, as proposed in paragraph [0074]-[0075], non-deterministic read and write latencies may be included in a modified DDR or SDR or QDR SDRAM protocols called synchronous non-volatile RAM (SNVRAM) protocol where, for example, a non-deterministic read command may be split into three smaller commands, paras 0074-0075 of Helmick. 

In view of the foregoing remarks, independent claims 21, 28, and 35 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. US 2008/0215832 (“Allen”) in view of Helmick et al. US 2018/0059944 (“Helmick”).
As per independent claim 21, Allen teaches A memory controller (Memory controller 105, para 0028 and FIG. 1) comprising:
a first interface (System bus/interconnect 102, para 0028 and FIG. 1) for receiving memory requests (A processor 101 is connected to system bus/interconnect 102 and memory 106. Access to memory 106 is provided by the memory controller 105, para 0028 and FIG. 1);
a second interface (Serial link 201, para 0032 and FIG. 2) configured to convey memory requests to a first memory device and a second memory device (Memory subsystem comprises a number of FBDIMMs 203. Serial link 201 connects a chain of buffers illustrated as buffer set 202. Each buffer is connected to the DRAM chips of the FBDIMMs, para 0032 and FIG. 2);
control logic (Memory controller 105 comprises one or more firmware components, including variable latency scheduling (VLS) utility 110, para 0031 and FIG. 1) configured to:
schedule a first memory request for conveyance via the second interface, wherein a response to the first memory request is expected on a data bus at a first point in time (In an example, there are assumed to be eight FBDIMMs each FBDIMM having a buffer, para 0035 and FIG. 2. A return time information (latency) for data connected to each buffer chip of a FBDIMM is expressed as a return time (binary) vector with only one bit turned on or set to “1”. Data requests with the smallest associated latency (e.g., requests targeting memory data in the buffer chip(s) that are closest to memory controller 105) have an associated return time vector in which the leftmost bit of the vector is “1”. Data requests with a maximum associated latency (i.e., requests targeting memory data in the buffer chip(s) that are farthest away from memory controller 105) have an associated return time vector in which the rightmost bit 
subsequent to scheduling the first memory request, schedule a second memory request with an expected given response latency to issue at a second point in time (Referring to FIG. 4, the second request (REQUEST 2) does not present a conflict with the given history vector 401. Thus, in the example illustrated in Table 400 of FIG. 4, the second request (REQUEST 2) is the received request that is selected to begin executing at/during a next scheduling cycle, para 0049 and FIG. 4), wherein the second point in time is earlier than the first point in time by at least the given response latency (As illustrated by the example history vector 401 of FIG. 4, the earliest return time of the three executing requests is associated with the second slot in the history vector 401 which is set to “1”. The return time associated with REQUEST 2 is earlier (leftmost bit of request vector 2 set to “1”) than any of the three executing requests illustrated by the history vector 401).
Allen discloses all of the claim limitations from above, but does not explicitly teach “wherein the first memory device has a deterministic access latency and the second memory device has a non-deterministic access latency, and both the first memory device and the second memory device are coupled to a same memory channel”.
However, in an analogous art in the same field of endeavor, Helmick teaches wherein the first memory device has a deterministic access latency and the second memory device has a non-deterministic access latency (DRAM-based DIMMs require read and write operations to be completed within a specified (“deterministic”) amount of time. For NV-DIMMs, standards have been developed that allow for “non-deterministic” read and write operations, para 0063), and both the first memory device and the second memory device are coupled to a same memory channel (Connecting deterministic and non-deterministic memory devices on a same channel may limit the performance, para 0074. However, as proposed in paragraph [0074]-[0075], non-deterministic read and write latencies may be included in a modified DDR or SDR or QDR SDRAM protocols called synchronous non-volatile RAM (SNVRAM) protocol where, for example, a non-deterministic read command may be split into three smaller commands, paras 0074-0075).
Given the teaching of Helmick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Allen with “wherein the first memory device has a deterministic access latency and the second memory device has a non-deterministic access latency, and both the first memory device and the second memory device are coupled to a same memory channel”. The motivation would be that the incorporation of NV-DIMMs can provide lower cost per gigabyte, lower power consumption, and longer data retention, para 0002 of Helmick.
wherein the first memory device and the second memory device have different access latencies (Data request with the smallest associated latency is the FBDIMM buffer closest to the memory controller 105 (the leftmost bit of the return vector is set to “1”) and the maximum associated latency is the FBDIMM buffer farthest away from the memory controller 105 (the rightmost bit of the return vector is set to “1”), para 0035 and FIG. 2).
As per dependent claim 23, Allen in combination with Helmick discloses the device of claim 22. Allen may not explicitly disclose, but Helmick teaches wherein subsequent to scheduling the second memory request, the control logic is configured to receive a first indication that data corresponding to the second request will not have the expected given response latency (Referring to FIG. 10, act 1055 allows NVM controller 130 to be used for both deterministic and non-deterministic reads. If host 100 and the NVM previously agreed to use non-deterministic reads, the NVM controller 130 holds the read data for a future send command and sends a signal on a “READ READY” line to the host 100. When it is ready, a memory controller 120 in the host 100 sends a SEND command to the NVM controller 130. In response to receiving the SEND command from the host 100, the NVM controller 130 transmits the processed read data along with a command ID to the host 100 after a pre-defined delay, para 0125 and FIG. 10).
The same motivation that was utilized for combining Allen and Helmick as set forth in claim 22 is equally applicable to claim 23.
wherein subsequent to receipt of the first indication, the control logic is configured to send a command requesting conveyance of the data in response to receipt of a second indication that the data is ready for conveyance (Referring to FIG. 10, act 1055 allows NVM controller 130 to be used for both deterministic and non-deterministic reads. If host 100 and the NVM previously agreed to use non-deterministic reads, the NVM controller 130 holds the read data for a future send command and sends a signal on a “READ READY” line to the host 100. When it is ready, a memory controller 120 in the host 100 sends a SEND command to the NVM controller 130. In response to receiving the SEND command from the host 100, the NVM controller 130 transmits the processed read data along with a command ID (mapped to the claimed second indication) to the host 100 after a pre-defined delay, para 0125 and FIG. 10).
The same motivation that was utilized for combining Allen and Helmick as set forth in claim 23 is equally applicable to claim 24.
As per dependent claim 25, Allen in combination with Helmick discloses the device of claim 21. Allen teaches wherein the control logic is configured to store indications that indicate when the data bus will be available and when the data bus will not be available (Table 400 illustrated in FIG. 4 includes conflict vector column 407, which has specific ones of the entries set to "1", indicating a conflict for first return time vector, third return time vector, and sixth return time vector, para 0045 and FIG. 4).
wherein the control logic is configured to schedule the second memory request for issue at the second point in time based at least in part on a stored indication that the data bus will be available at the second point in time (As illustrated by the example history vector 401 illustrated in FIG. 4, the earliest return time of the three executing requests is associated with the second slot in the history vector 401 which is set to “1”. The return time associated with REQUEST 2 is earlier (leftmost bit of request vector 2 set to “1”) than any of the three executing requests illustrated by the history vector 401).
As per dependent claim 27, Allen in combination with Helmick discloses the device of claim 25. Allen teaches wherein in response to scheduling the second memory request for issue at the second point in time, the control logic is configured to store an indication that the data bus will not be available at a given point in time equal to the given latency after the second point in time (The scheduling algorithm maintains the history vector 401 representing a compilation of return time vectors of all currently executing requests (by logical OR operations), para 0023).
As per claims 28-34, these claims are respectively rejected based on arguments provided above for similar rejected claims 21-27.
As per claims 35-40, these claims are respectively rejected based on arguments provided above for similar rejected claims 21-26. See FIG. 1 and paragraph [0028] of Allen for a data processing system 100.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132